*568CONCURRING OPINION BY
WECHT, J.:
I join the learned Majority’s Opinion. I write separately only to address the manner in which Pa.R.Crim.P. 591(A) seemingly renders the Commonwealth mute when it learns of information that would warrant a trial court’s sua sponte direction of the withdrawal of a criminal defendant’s guilty plea before sentencing. The bench and bar would be well-served if the Criminal Procedural Rules Committee (“Committee”) would review this rule and consider revisions that would give the Commonwealth a voice in such an important matter.
Pennsylvania Rule of Criminal Procedure 591(A) provides: “At any time before the imposition of sentence, the court may, in its discretion, permit, upon motion of the defendant, or direct, sua sponte, the withdrawal of a plea of guilty or nolo contendere and the substitution of a plea of not guilty.” Pa.R.Crim.P. 591(A). In the matter sub judice, the Commonwealth initiated the plea withdrawal proceedings by filing a petition with the trial court to revoke Appellant’s guilty plea. Unequivocally, the plain language of the rule does not permit a trial court to grant such a petition. By the rule’s terms, an order by the trial court directing the withdrawal of a plea must be initiated by the defendant or by the court sua sponte. Black’s Law Dictionary defines sua sponte as “[wjithout prompting or suggestion; on its own notion.” Black’s Law Dictionary 1437 (7th ed. 1999). The trial judge in this case denied the Commonwealth’s petition, as the rule requires, but then directed the withdrawal of Appellant’s guilty plea by its own order.
The tension between the court’s action and the language of the rule is obvious. The court’s order cannot truly be said to be sua sponte, that is “without prompting or suggestion.” The information upon which the order was predicated was provided to the court by the Commonwealth. In a footnote, the Majority resolves this conflict as follows:
In this case, the request to have Appellant’s guilty plea withdrawn was prompted by the Commonwealth’s filing of a motion to revoke Appellant’s guilty plea. Rule 591(A) of the Pennsylvania Rules of Criminal Procedure provides, however, that the revocation of a guilty plea may be done only upon motion of the defendant or sua sponte by the court. Thus, although prompted by a motion filed by the Commonwealth, the trial court correctly considered whether to revoke Appellant’s guilty plea sua sponte based upon the discretionary authority afforded it under Pa.R.Crim.P. 591(A).
Maj. Op. at 561 n. 5. In other words, recognizing that the trial court had no authority to grant the Commonwealth’s motion, the Majority concludes that the order was sua sponte simply because the trial court said it was. I take no issue whatsoever with the Majority’s handling of this procedural difficulty, mainly because we have no choice but to overlook the conflict between the terms of the rule and reality.
The reality to which I refer to has two facets. First, a trial court is a neutral arbiter, not an investigative body. A trial court does not have the ability to probe for or discover information relevant to making a decision whether to direct the withdrawal of a guilty plea. The court passively must wait for that information to be presented to it, from whatever source. Second, nothing prohibits the Commonwealth from providing this information to the judge (with service upon the defendant, of course), nor is the trial court prohibited from considering the information. Typi*569cally, the trial court will have no cause to exercise its authority to direct a plea withdrawal under this rule without information, and the Commonwealth most often is the only party with the means and incentive to provide that information to the court. The problem is in the rule itself.
The rule does not explicitly prevent the Commonwealth from providing the information to the trial court. It limits only the mechanisms by which the Commonwealth can provide that information and the actions that a court may take after learning of the information. The Commonwealth may not file a motion. Consequently, a trial court cannot grant such a motion. The Commonwealth’s best option might be to file a sentencing memorandum with the court and hope that the trial judge reads that memo, and not only gleans from it the relevant sentencing information but also happens upon its discretion sua sponte to direct that a defendant’s plea be withdrawn. If the trial court does not take the hint, then the Commonwealth has no other formal means by which to inform the court that it believes that the court should take action. Presumably, to directly prompt the court to do so would violate the rule, because a trial court’s action must be sua sponte.
Consider how this conundrum plays out in a hypothetical situation similar to what occurred in the instant case. Assume that the Commonwealth offers a substantially lower set of charges to a suspect based upon the defendant’s promise to provide critical information in a murder case. Now, suppose that the defendant accepts the deal but never provides the information. What must the Commonwealth do prior to sentencing in order to vindicate its right to nullify the bargain to which the defendant agreed, and which he later violated? Rule 591 does not prohibit the Commonwealth from informing the trial court that the defendant did not comply with his end of the bargain, but it does prevent the Commonwealth from formally asking the trial court to enter an order, or even from openly nudging the court in that direction. Thus, the Commonwealth must file some other document and hope that, on its own, the trial court will decide to enforce the terms of the bargain and direct the withdrawal of the plea. As it stands, Rule 591(A) forces the trial court into the charade manifest here: the trial court simply labels its order “sua sponte” even though the order in fact has issued in response to information provided by the Commonwealth.1
In my view, this rule unnecessarily handcuffs the Commonwealth in these situations. The rule fails to provide a means by which the Commonwealth can inform the trial court that a defendant has not upheld his end of a plea bargain, or advise the court of other information that the court may determine warrants a directed withdrawal of a guilty plea. Because the rule does not provide the Commonwealth with a clear mechanism to enforce its agreements in such circumstances, the Commonwealth might be more hesitant to enter into bargains whereby a defendant is required to perform some valuable service to the Commonwealth after pleading guilty, but before sentencing. Plainly, this could cause significant damage to the criminal justice system. Plea bargaining “is not some adjunct to the criminal justice system; it is the criminal justice system.” Missouri v. Frye, — U.S. -, 132 S.Ct. 1399, 1407, 182 L.Ed.2d 379 (2012).
*570In my view, the Committee should take a close look at Rule 591(A) with an eye toward determining whether any amendments can be made to rectify this problem. I recognize that it may not be prudent to permit the Commonwealth to petition a trial court in every case to direct the withdrawal of a guilty plea before sentencing. The Commonwealth also should be held to its end of its original bargain. The Commonwealth should not be permitted to seek to have that bargain nullified if, for example, the Commonwealth decides after the plea that the deal that it offered was too lenient, or otherwise did not satisfy the Commonwealth’s overarching interests. However, I see no harm in adding to the rule a provision that permits the Commonwealth to apply for the withdrawal of a guilty plea when the Commonwealth has demonstrated that the defendant’s actions subsequent to the entry of the plea have caused undue prejudice to the Commonwealth or have undermined the foundation of the original bargain.
For these reasons, I am troubled by the terms of Rule 591, and encourage the Committee to examine this rule closely. Nonetheless, despite these concerns, I join the opinion of the learned Majority.

. "You can call a camel an elephant but that won't make its hump disappear. Labels do not change substance.” Houston Gen. Ins. Co. v. Brock Const. Co., Inc., 241 Ga. 460, 246 S.E.2d 316, 319 (Ga.1978) (Undercofler, P.J., concurring).